DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed 28 July 2021 has been received and considered.
Claims 2-15 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman (US 20150113134) in view of Exton et al. (US 20130246630).
As per claims 2, 10, and 15, Rehman discloses a medium, server, and method of providing a client device with content, the method comprising: executing a server portion of a web application on a server device, wherein a client portion of the web application is executed on the client device, and wherein at least part of the content provided to the client device is obtained from one or more external servers (see paragraph [0019] where the application is provided on the server and the browser is executed on the client); 
storing by the server device, in a memory of the server device, an entitlement associated with a user of the client device, wherein the entitlement represents a status of an authorization for the user to access the content (see paragraphs [0016], [0024], and [0037] where the database stores and updates the entitlements); 
creating, by the server device, a session between the client portion and the server portion of the web application, wherein said creating includes (1) forming a first portion of the session in the memory of the server device, and associating the first portion with the stored entitlement, and (2) causing respective second portions of the session to be formed in each of the one or more external servers; and in response to receiving by the server device, while the session is active, information regarding a change of the stored entitlement from a first status to a second status, updating a memory to reflect the second status of the entitlement (see paragraphs [0038]-[0040]).
Rehman updates the status of the entitlements to the external servers, but fails to explicitly disclose updating a memory of at least one of the one or more external servers to reflect the second status of the entitlement.
However, Exton et al. teaches a system that updates a memory of at least one of the one or more external servers to reflect the second status of the entitlement (see paragraphs [0056]-[0058] where the cookies are deleted at the backend, i.e. external, servers when logging out at the web reverse proxy and this logging out is changing the entitlement of the user to no longer have access to the backend servers); and further teaches creating, by the server device, a session between the client portion and the server portion of the web application, wherein said creating includes (1) forming a first portion of the session in the memory of the server device, and associating the first portion with the stored entitlement, and (2) causing respective second portions of the session to be formed in each of the one or more external servers (see paragraphs [0056]-[0058]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the updating of the memory of the external servers in the Rehman system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow each server to control access to their content.
As per claims 3 and 13, the modified Rehman and Exton et al. system discloses updating the memory of the one or more external servers comprises updating a value corresponding to a current status of the stored entitlement in the memory of the one or more external servers (see Rehman paragraph [0040] and Exton et al. paragraphs [0056]-[0058]).
As per claims 4, 11, and 14, the modified Rehman and Exton et al. system discloses a first part of the provided content is obtained from a first external server of the one or more external servers and a second part of the provided content is obtained from another external server of the one or more external servers (see Rehman Fig. 1 and Exton et al. Fig. 8 where the different content is provided by the different sources).
As per claims 5 and 12, the modified Rehman and Exton et al. system discloses he session is indicated in the memory of the one or more external servers as being active (see Rehman paragraph [0040] and Exton et al. paragraph [0056] where a cookie being present indicates an active session).
As per claim 6, the modified Rehman and Exton et al. system discloses the creating a session comprises creating a first session with a first session identifier between the client device and the at least one server device, creating a second session with a second session identifier between the server device and the plurality of external servers, wherein the first session is associated with the second session (see Rehman paragraphs [0031]-[0032] and Exton et al. paragraphs [0056]-[0058] the cookies for each session).
As per claim 8, the modified Rehman and Exton et al. system discloses storing the entitlement associated with the user comprises linking, in the memory of the server device, a first object representing the user to one or more second objects representing portions of the entitlement (see Rehman paragraphs [0016] and [0019] and Exton et al. paragraph [0056] where each cookie for the user is linked and found for deletion when logging out).
As per claim 9, the modified Rehman and Exton et al. system discloses storing one or more first objects in the memory of the server device, each of the first objects representing a respective authorization to obtain the content from the one or more external servers; and for one of the first objects, configuring in the memory of the server device one or more second objects representing the entitlement, wherein storing the entitlement associated with the user includes storing a third object representing the user, and configuring links from said one of the first objects to the third object and from the third object to the one or more second objects (see Rehman paragraphs [0016] and [0019] and Exton et al. paragraph [0056]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Rehman and Exton et al. system as applied to claim 6 above, and further in view of Vidhun et al. (US 20150200953).
As per claim 7, the modified Rehman and Exton et al. system generally teaches determining when an entitlement has changed and updating the entitlement by sending the current value, but fails to explicitly disclose the use of timestamp information to make the determination.
However, Vidhun et al. teaches associating a first timestamp with a data structure associated with the session, and wherein said receiving information comprises: detecting, based upon the first timestamp, that the entitlement stored in the first memory has changed; and after the detecting, transmitting a current value of the entitlement stored in the first memory to at least one of the external servers (see paragraph [0063)).
At a time before the effective filing date, it would have been obvious to one of ordinary skill in the art to use the time-based updating of entitlements in the modified Rehman and Exton et al. system.
Motivation to do so would have been to allow entitlements to be created before they are activated and to schedule when they are updated (see Vidhun et al. paragraph [0063)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,923,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘929 claims contain every limitation of the currently pending claims and therefore anticipate the currently pending claims.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,505,987. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘987 claims contain every limitation of the currently pending claims and therefore anticipate the currently pending claims.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,979,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘460 claims contain every limitation of the currently pending claims and therefore anticipate the currently pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to controlling access to web resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Pyzocha/Primary Examiner, Art Unit 2419